The declaration in this case alleges that the claimant, Ella L. Bernard, was an employee of the State of Illinois, as superintendent of the fancy work department of the Elgin State Hospital for the insane, situated at Elgin, Illinois; that as a part of her employment it was her duty to purchase for and on behalf of the State of Illinois certain materials for use in her department by patients at the hospital, in making the fancy work. It was decided between her and the head nurse at the institution, that a certain bed spread be prepared in the department under the management of claimant, for exhibition at a State Charities Conference held at LaSalle; that materials of extra fine quality should be procured to be used in making the bed spread. After considerable investigation, claimant purchased certain materials for use in the manufacture of the bed spread at the store of Marshall Field and Company, Chicago, and paid therefor out of her own funds the sum of ten dollars and forty-one cents ($10.41). The purchase was made with the knowledge and consent of the chief nurse at the hospital, under whose direction and supervision the claimant was employed. The materials were used in the making of the bed spread which is the property of the State of Illinois. After an investigation of the facts in this case, we find that the State of Illinois has received the benefit of the materials purchased by claimant in this case to the value of ten dollars and forty-one cents ($10.41) and we are of the opinion that claimant is entitled to this amount. We, therefore, accordingly award claimant the sum of ten dollars and forty-one cents ($10.41).